Citation Nr: 1702753	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder, to include premature arterial ventricular contraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in March 2015.


FINDING OF FACT

The Veteran has had neither sleep apnea nor a heart disorder for which service connection can be granted since her February 2009 separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a heart disorder, to include premature arterial ventricular contraction, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also M 21-1 MR, III.iii.2.E.27.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The pertinent medical records for the issues on appeal have been obtained.  Moreover, as explained below, in obtaining a November 2014 cardiology treadmill assessment and November 2015 sleep study, the agency of original jurisdiction (AOJ) substantially complied with the Board's March 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At the onset, the Board notes the Veteran's service treatment records appear to be incomplete.  In July 2009 the AOJ determined part of the Veteran's service treatment records were missing.  In an August 2009 letter the AOJ notified the Veteran of the missing records and provided her with an opportunity to submit any copies herself.  During her hearing, the Veteran stated she submitted all service treatment records in her possession and they are included in the claims file.  Additional service treatment records appear to have been associated with the claims file in April 2015, but also do not appear to be complete.

Where, as here, the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, as discussed below, the issue in the current case is the existence of current disabilities during the pertinent period post-service.  Thus, while the Board acknowledges its heightened duties, the completeness of the Veteran's service treatment records in this case is not highly relevant to the matters at issue.  

In this case, the Veteran's service connection claims must be denied.  

The record reflects that the Veteran reported being treated for sleep apnea in service, to include treatment with a continuous airway pressure (CPAP) machine, and service treatment records include sleep apnea on the list of prior medical problems from the Veteran's reported history.  It also reflects abnormal heartbeat findings such as on electrocardiography (EKG) testing including premature ventricular contractions (PVCs) and premature atrial contractions (PACs) both during and after service.  

However, the post-service record has repeatedly reflected that the Veteran does not have sleep apnea or any clinically ascertainable heart disorder related to her PVCs and PACs; such laboratory results as PVCs and PACs, by themselves, are not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  VA treatment records reflect that the Veteran underwent a sleep study for suspected sleep apnea in May 2009, and the diagnostic impression was that the Veteran did not have obstructive sleep apnea hypopnea syndrome.  On December 2012 VA examination for sleep apnea, the examining physician noted the May 2009 sleep study and stated that it not show evidence of sleep apnea.  It was noted at that time that there was no objective evidence of Upper Airway Resistance Syndrome on the 2009 sleep study, but that a sleep study would be repeated to see if the Veteran met the criteria for Upper Airway Resistance Syndrome.

In its May 2015 remand, the Board determined that, given the December 2012 VA examiner's remarks, another sleep study was needed.  The Board also noted the EKG reports showing PVCs and PACs, but that the Veteran was not currently diagnosed with any heart disorder; it noted that, during her September 2014 hearing, the Veteran testified that she recently failed a cardiac stress test in approximately April 2014, the report of which was not included in the claims file.  The Board determined that because the results of this stress test would be highly relevant to the issue on appeal, remand was required to obtain this medical record.

The Veteran was provided a VA sleep study in November 2015.  It was noted at the time that the Veteran reported that her CPAP was not functioning properly so she gave it back and "never got another one," that when using it she did not like it, and that she did not feel any benefit from using the device.  The attending physician's assessment following the study was that the Veteran did not have obstructive sleep apnea and did not need a CPAP.  The physician noted that it was unclear as to why she got a device in the first place, and that clinicians may have thought she had upper airway resistance syndrome and gave her a trial of CPAP to see if her sleep quality improved, but that it did not so she did not need to use it.

Also, while the Veteran's outstanding VA treatment records were obtained, they contained no April 2014 cardiac stress test.  However, the Veteran was provided a standard cardiology treadmill assessment in November 2014; on testing there were no ischemic symptoms, and there was noted to be no EKG evidence for ischemia, although there were PVCs.

Given the above, the weight of the evidence is against any finding that the Veteran has had either sleep apnea or a heart disorder for which service connection can be granted since her February 2009 separation from service.  Therefore, there can be no valid service connection claims for such disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for sleep apnea and a heart disorder, to include premature arterial ventricular contraction, must be denied.  


ORDER

Service connection for sleep apnea is denied.

Service connection for a heart disorder, to include premature arterial ventricular contraction, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


